DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received April 29, 2012.  Claim 2 has been canceled. Claims 1, 3-9, 17-33 have been amended.  No new claims have been added.  Therefore, claims 1 and 3-33 are pending and addressed below.
Response to Amendment/Arguments
Claim Objections
Applicant’s amendments in response to the objection of claim 20 set forth in the previous Office action for minor informalities is sufficient to overcome the objection of claim 20.  The examiner withdraws the objection of claim 20. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter provides specific technological improvement to solve problems in message formatting.  Applicant points to para 0004-0005 and para 0045, of the specification that identifies that customers in payment interchange networks use separate source ports tied with particular message formats.  The source ports tied with particular message formation s that other message formats on the same ports cannot be transmitted or received. The payment network needs to configure the networks end to receive the message from the customer which may be different from the standard format used by the payment network.  The discovery of the message format improves the computer related process.   The applicant recites the newly amended limitations arguing that the amendments directed toward the discovery of the message format provides specific technological improvements that impose meaningful limits on the alleged abstract idea in the rejection.  The examiner respectfully disagrees.  The limitations recite “applying a rule...rules corresponding to a respective pattern that is associated with a respective message format...the message format based on match between one or more characters of the message with the corresponding pattern”.  The specification discloses:
[0008]...” applying, by the server system, one or more rules fetched by the rule engine from
the rule data dictionary until the message format is identified. At least one rule of the one or
more rules is applied based on matching one or more characters of the message with a pattern
corresponding to the at least one rule”...
[0009]... the server system at least to apply the one or more rules fetched by
the rule engine from the rule data dictionary until the message format is identified. At least
one rule of the one or more rules is applied based on matching one or more characters of the
message with a pattern corresponding to the at least one rule. The processor is further
configured to execute the instructions to cause the server system to facilitate processing of
the payment service request upon successful identification of the message format.
[0010]... A parent format is identified based on matching one or more characters of a message with at
least one pattern of the listing of patterns. The rule data dictionary further includes a listing
of child formats. At least one child format is identified based at least on identification of the
parent format and on matching the one or more characters of the message with at least one
pattern of the listing of patterns....
[0043] At 206, the payment server 108 checks if a match is found and a format is
present for the currently applied rule. For example, if a first character of the message received
from the application server 102d starts with a sign'{' and a pattern'{' is present in the rule
data dictionary 114 for rule #2, it is checked if there exists a corresponding message format
present for the rule #2. If the match is not found, the payment server 108 applies a next
applicable rule fetched by the rule engine from the rule data dictionary at 204. The steps 204
and 206 are applied until a match is found and a format is present for the currently applied
rule.
[0047] As shown, a row 320 represents that the rule #1 is applied when the pattern
'<' with a value '<' matches with the one or more characters in line 'l' of the received
message. Thereafter, it is checked whether there exists a format or a parent format for the
applied rule. As shown in the row 320, there exists a format 'XML' for the rule # 1. Likewise,
each row represents patterns to be matched with the one or more characters in the one or more lines (e.g., 1-N) of the message to apply the corresponding rules. When the message
comes in batches, more than one line of the message is required to be checked for matching
the pattern. The value column 306 signifies a condition. For example, if it is 'true' that each
character in lines '1-3' of the received message is separated by a ',' ( coma), the rule #3 is
applied and a corresponding format 'CSV' is identified. Further, an empty cell in the format
column 308 signifies that there exists a parent message format which needs to be identified
first.

The specification makes clear that the “identifying format” process is matching characters of a message with a pattern.  This is not an inventive concept in the technical field of endeavor identifying formats but instead a well understood process.  The claims do not recite any technical process for format identification that is particular or an improvement over existing means to identify formats based on message characters.  As evidence that such technology is well known the examiner provides:
CN 102542767 B by Xu “data collecting and transmitting device 2 sends the control instruction short message, into character string, data collecting and transmitting device 2 after receiving the character string, the received character string analysis forming 16 binary data, data collecting and transmitting device 2 determines data format. If the data format error is discarded and correctly performing the data analysis according to the node item, parameter type, and a reference value”; US Pub No. 2011/0021211 A1 by Ohki (para 0097, para 0081); JP 3606218 B2 “A dictionary storage that stores the coordinates where each character of a character string should be located in the document, the feature value that the character string should have, and identification information for identifying the format of the document that includes the character string in association with each other Means,... the coordinate system of the coordinates where each character in the character string should be located in the document is an image coordinate system based on the captured state of the image data from the document coordinate system based on the document converting to A deviation between the coordinates of the entire character string included in the image data stored in the memory and the coordinates where the character string should be located in the document converted into the image coordinate system is corrected in character string units.String coordinate correctionSteps”; US Pub No. 2005/0063377 a1 by Bryant et al.  The rejection is maintained. 
In the remarks applicant argues the claim limitations are not designed to monopolize all methods of performing a transaction.  Therefore, the claimed subject matter is patent eligible.  The examiner respectfully disagrees with the premise of applicant’s argument.  The claims were not rejected because of preemption.  With respect to the lack of preemption, pre-emption is not a standalone determination of statutory content. 
The Supreme Court has made clear that the principle [*18]  of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom's attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015).  The claim limitations fail the Mayo/Alice step one and step two analysis. 

The rejection is maintained 

In the remarks applicant argues that under step 2B the claimed subject matter is patent eligible based on the rules applied for message formatting identified.  The examiner respectfully disagrees.  See argument 1 above, the rejection is maintained. 
Claim Rejections - 35 USC § 102/103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-9:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method steps (1) receiving a message, (2) applying rules fetched until message format identified, (3)  determining characters of a message (4) identifying message format (5) facilitating payment processing request.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the transaction.  When considered as a whole the claimed subject matter is directed toward receiving a message comprising a payment request, applying rules until format identified and processing a payment such concepts can be found in the abstract category of sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving a message-insignificant extra solution activity of transmitting data (2) applying one or more rules until message format is identified- analyzing data- the wherein clause limits the applying rules as based on matching characters of message with pattern corresponding to a rule.  The specification discloses para 0043, that the pattern is syntax matching. Applying rules based on matching data of the message to identify format is no more than data analysis. (3)  determining one or more characters match -data analysis (4) identify message format based on data analysis- common identification process (5) facilitating processing of payment service request- a common business practice.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The claim recitation of the additional element “by a server system associated with a payment network” that performs the receiving, applying and facilitating steps are recited at a high level of generality and merely automates the steps recited.  Therefore, the “server system associated with a payment network” merely acts as a generic computer to perform the abstract ides.  The “server system associated with a payment network” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional element (server system associated with a payment network) is no more than mere instructions to apply the exception using a computer.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination Limitations 1 and 2-4 are directed toward receiving payment request message and apply rules to identify message format – mere data manipulation.  The combination of limitations 2-4 are directed toward applying pattern rules and analysis with respect to format identification of data- a common process in data formatting/manipulation.  The combination of limitations 1-4 and 5 are directed receiving payment request message and applying rules to identify formats and facilitate payment transaction- a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The claimed subject matter is directed toward a payment transaction based on payment request.  Because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receiving payment service request, applying rules to identify message format and facilitating payment service request which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim limitations beyond the abstract idea includes a server system associated with a payment network –is purely functional and generic.  Nearly every computer is capable of performing the basic “receiving”, “applying”, “determining” “matching” and “facilitating” functions required by the method claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer generating a code, transmitting the code, intercepting an authorization request, identifying data, determining condition, replacing data and routing data ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0032, the specification discloses “The application servers 102a-n can take example of any server which is the administrative part of the application (not shown) and which stores data sent from the client device.”  The specification discloses in para 0038 that the communication network can be any communication network.  See also para 0041, para 0071, para 0081.  
The “rule data dictionary”, is no more than a repository storing rules and performs no functions but instead is the source for rules to be retrieved from or matched. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
The specification with respect to the identifying formats based on patterns discloses 
[0009]... the server system at least to apply the one or more rules fetched by
the rule engine from the rule data dictionary until the message format is identified. At least
one rule of the one or more rules is applied based on matching one or more characters of the
message with a pattern corresponding to the at least one rule. The processor is further
configured to execute the instructions to cause the server system to facilitate processing of
the payment service request upon successful identification of the message format.
[0010]... A parent format is identified based on matching one or more characters of a message with at
least one pattern of the listing of patterns. The rule data dictionary further includes a listing
of child formats. At least one child format is identified based at least on identification of the
parent format and on matching the one or more characters of the message with at least one
pattern of the listing of patterns....
[0043] At 206, the payment server 108 checks if a match is found and a format is
present for the currently applied rule. For example, if a first character of the message received
from the application server 102d starts with a sign'{' and a pattern'{' is present in the rule
data dictionary 114 for rule #2, it is checked if there exists a corresponding message format
present for the rule #2. If the match is not found, the payment server 108 applies a next
applicable rule fetched by the rule engine from the rule data dictionary at 204. The steps 204
and 206 are applied until a match is found and a format is present for the currently applied
rule.
[0047] As shown, a row 320 represents that the rule #1 is applied when the pattern
'<' with a value '<' matches with the one or more characters in line 'l' of the received
message. Thereafter, it is checked whether there exists a format or a parent format for the
applied rule. As shown in the row 320, there exists a format 'XML' for the rule # 1. Likewise,
each row represents patterns to be matched with the one or more characters in the one or more lines (e.g., 1-N) of the message to apply the corresponding rules. When the message
comes in batches, more than one line of the message is required to be checked for matching
the pattern. The value column 306 signifies a condition. For example, if it is 'true' that each
character in lines '1-3' of the received message is separated by a ',' ( coma), the rule #3 is
applied and a corresponding format 'CSV' is identified. Further, an empty cell in the format
column 308 signifies that there exists a parent message format which needs to be identified
first.
 Please note that the specification is silent with respect to a technical process for matching characters with a message format besides high level generic language with an expected result which could be implemented by any generically programmed computer.  Furthermore such matching of data characters/strings to determine formats is well understood and known.  As evidence the examiner provides:
CN 102542767 B by Xu “data collecting and transmitting device 2 sends the control instruction short message, into character string, data collecting and transmitting device 2 after receiving the character string, the received character string analysis forming 16 binary data, data collecting and transmitting device 2 determines data format. If the data format error is discarded and correctly performing the data analysis according to the node item, parameter type, and a reference value”; US Pub No. 2011/0021211 A1 by Ohki (para 0097, para 0081); JP 3606218 B2 “A dictionary storage that stores the coordinates where each character of a character string should be located in the document, the feature value that the character string should have, and identification information for identifying the format of the document that includes the character string in association with each other Means,... the coordinate system of the coordinates where each character in the character string should be located in the document is an image coordinate system based on the captured state of the image data from the document coordinate system based on the document converting to A deviation between the coordinates of the entire character string included in the image data stored in the memory and the coordinates where the character string should be located in the document converted into the image coordinate system is corrected in character string units.String coordinate correctionSteps”; US Pub No. 2005/0063377 a1 by Bryant et al.
The specification discloses in para 0030, the message format identified and then transformed into a standardized format without any details on the implementation of the “transformation”. (see para 0037, para 0044, para 0062, para 0064, para 0067, para 0080)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward transforming the message format to standardized format- data manipulation.  Dependent claim 3 is directed toward parsing the message in standardized message format and processing payment request- directed toward data manipulation and a transaction- data manipulation and a common business practice.  Dependent claim 4 is directed toward transforming payment request to clearing message format- data manipulation.  Dependent claim 5 is directed toward message format of message sent- data manipulation.  Dependent claim 6 is directed toward limiting the format to a command formation – data manipulation.  Dependent claim 7 is directed toward data dictionary rules comprises parent-child relationship- data manipulation.  Dependent claim 8 is directed toward identifying parent format of message by matching characters of message with pattern to a parent rule- data analysis.  Dependent claim 9 is directed toward identifying child format by matching characters of message to child rule- directed toward data analysis for manipulation.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-9 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 10-18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 10 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 19 recites a method steps receiving a message, applying rules fetched until message format identified, transforming first message to second format message, transmitting transformed message, receiving a response, transforming the response to first message format and transmitting the response.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the transaction.  When considered as a whole the claimed subject matter is directed toward transmitting and manipulating data.   Such concepts can be found in the abstract category of sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of methods of organizing human activity.  
STEP 2A Prong 2: System claim 10 functions corresponds to the steps of method claim 1.  Therefore, claim 10 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising a communication interface configured to receive a message comprising the payment service request via a communication channel from an application in a message format of a plurality of message formats; a memory comprising executable instructions; a rule data dictionary comprising one or more rules; a rule data engine configured to fetch one or more rules from the rule data dictionary until the message format is identified; and a processor communicably coupled to the communication interface, the rule data dictionary and the rule engine, the processor configured to execute the instructions to cause the server system to perform the functions claimed–is purely functional and generic. Nearly every computer system for implementing a transaction process will include a “communication interface” to receive data, a “memory comprising executable instructions”, a “processor coupled to a communication interface”-to execute instructions to apply the rules, and facilitate processing payment request  - 
The “rule data dictionary”, is no more than a repository storing rules and performs no functions but instead is the source for rules to be retrieved from or matched. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
The specification discloses in para 0032, the specification discloses “The application servers 102a-n can take example of any server which is the administrative part of the application (not shown) and which stores data sent from the client device”  The specification discloses in para 0038 that the communication network can be any communication network.  See also para 0041, para 0071, para 0081.
The specification discloses in para 0030, the message format identified and then transformed into a standardized format without any details on the implementation of the “transformation”. (see para 0037, para 0044, para 0062, para 0064, para 0067, para 0080)
The specification with respect to the identifying formats based on patterns discloses 
[0009]... the server system at least to apply the one or more rules fetched by
the rule engine from the rule data dictionary until the message format is identified. At least
one rule of the one or more rules is applied based on matching one or more characters of the
message with a pattern corresponding to the at least one rule. The processor is further
configured to execute the instructions to cause the server system to facilitate processing of
the payment service request upon successful identification of the message format.
[0010]... A parent format is identified based on matching one or more characters of a message with at
least one pattern of the listing of patterns. The rule data dictionary further includes a listing
of child formats. At least one child format is identified based at least on identification of the
parent format and on matching the one or more characters of the message with at least one
pattern of the listing of patterns....
[0043] At 206, the payment server 108 checks if a match is found and a format is
present for the currently applied rule. For example, if a first character of the message received
from the application server 102d starts with a sign'{' and a pattern'{' is present in the rule
data dictionary 114 for rule #2, it is checked if there exists a corresponding message format
present for the rule #2. If the match is not found, the payment server 108 applies a next
applicable rule fetched by the rule engine from the rule data dictionary at 204. The steps 204
and 206 are applied until a match is found and a format is present for the currently applied
rule.
[0047] As shown, a row 320 represents that the rule #1 is applied when the pattern
'<' with a value '<' matches with the one or more characters in line 'l' of the received
message. Thereafter, it is checked whether there exists a format or a parent format for the
applied rule. As shown in the row 320, there exists a format 'XML' for the rule # 1. Likewise,
each row represents patterns to be matched with the one or more characters in the one or more lines (e.g., 1-N) of the message to apply the corresponding rules. When the message
comes in batches, more than one line of the message is required to be checked for matching
the pattern. The value column 306 signifies a condition. For example, if it is 'true' that each
character in lines '1-3' of the received message is separated by a ',' ( coma), the rule #3 is
applied and a corresponding format 'CSV' is identified. Further, an empty cell in the format
column 308 signifies that there exists a parent message format which needs to be identified
first.
 Please note that the specification is silent with respect to a technical process for matching characters with a message format besides high level generic language with an expected result which could be implemented by any generically programmed computer.  Furthermore such matching of data characters/strings to determine formats is well understood and known.  As evidence the examiner provides:
CN 102542767 B by Xu “data collecting and transmitting device 2 sends the control instruction short message, into character string, data collecting and transmitting device 2 after receiving the character string, the received character string analysis forming 16 binary data, data collecting and transmitting device 2 determines data format. If the data format error is discarded and correctly performing the data analysis according to the node item, parameter type, and a reference value”; US Pub No. 2011/0021211 A1 by Ohki (para 0097, para 0081); JP 3606218 B2 “A dictionary storage that stores the coordinates where each character of a character string should be located in the document, the feature value that the character string should have, and identification information for identifying the format of the document that includes the character string in association with each other Means,... the coordinate system of the coordinates where each character in the character string should be located in the document is an image coordinate system based on the captured state of the image data from the document coordinate system based on the document converting to A deviation between the coordinates of the entire character string included in the image data stored in the memory and the coordinates where the character string should be located in the document converted into the image coordinate system is corrected in character string units.String coordinate correctionSteps”; US Pub No. 2005/0063377 a1 by Bryant et al.
Machine claim 10 functions corresponds to method steps of claim 1.  Therefore, claim 10 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-18 these dependent claim have also been reviewed with the same analysis as independent claim 10.  The machine of Claim 11 corresponds to the method of Claim 2.   Therefore, Claim 11 has been analyzed and rejected as previously discussed with respect to claim 2.  The machine of Claim 12 corresponds to the method of Claim 3.   Therefore, Claim 12 has been analyzed and rejected as previously discussed with respect to claim 3.  The machine of Claim 13 corresponds to the method of Claim 4.   Therefore, Claim 13 has been analyzed and rejected as previously discussed with respect to claim 4.  The machine of Claim 14 corresponds to the method of Claim 5.   Therefore, Claim 14 has been analyzed and rejected as previously discussed with respect to claim 5.  The machine of Claim 15 corresponds to the method of Claim 6.   Therefore, Claim 15 has been analyzed and rejected as previously discussed with respect to claim 6.  The machine of Claim 16, 17 and 18 corresponds to the method of Claims 7, 8 and 9.   Therefore, Claim 16, 17 and 18 have been analyzed and rejected as previously discussed with respect to claim 7, 8 and 9.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 11-18 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 19-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 19 and the dependent claim 20. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 19 recites a method steps (1) receiving a message, (2) applying rules fetched until message format identified, (3) determining characters of message match (4) identifying message format (5) transforming response to first format to second format (6) transmitting transformed message (7) receiving response to transformed message (8) transforming response to first message format and (9) transmitting transformed response to message source.  The claimed limitations which under its broadest reasonable interpretation, covers performance of mental practice and mathematical concepts.  When considered as a whole the claimed subject matter is directed toward transmitting and receiving data which mimics mental processes of communication of date which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). In addition when applying Gottschalk, “A digital computer, as distinguished from an analog computer, operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand.” (See R. Benrey, Understanding Digital Computers 4 (1964).)
With respect to the abstract category of mathematical concepts, the claim is directed toward converting data received/transmitted from one language to another.  This was found to be directed toward mathematical practices, according to Gottschalk.  The court found that “processing of data by program and more particularly to the programmed conversion of numerical information" in general-purpose digital computers. They claimed a method for converting binary-coded decimal (BCD) numerals into pure binary numerals. The claims were not limited to any particular art or technology, to any particular apparatus or machinery, or to any particular end use. They purported to cover any use of the claimed method in a general-purpose digital computer of any type.” See Justice Douglas opinion.   Therefore, the claim process is similar to concepts found in Gottschalk to be “so abstract and sweeping as to cover both known and unknown uses of the BCD to pure binary conversion”.  The conversion/formatting of one computer language to another as set for the here in the claims involved here has no substantial practical application except in connection with an associated payment network server system.  With respect to the claims as a whole as a mathematical concept, no mathematical calculation can be used, as a practical matter, without establishing and receiving values for use in the calculation of transforming from one language to another.  Transmitting/receiving of values dictated for the formatting/transforming has thus been viewed as a form of mathematical step.  If the steps of receiving/transmitting values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the receiving/transmitting of values for converting from one computer language to another is enough to convert the disembodied ideas present in the formatting calculation into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  
When considered as a whole the claimed subject matter is directed toward transmitting data between devices to facilitate a transaction.  Accordingly the claimed limitations are directed toward the abstract category of sales activities. 
These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes, methods of organizing human activity and mathematical concepts.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving a message-insignificant extra solution activity of transmitting data (2) applying one or more rules until message format is identified- analyzing data- the wherein clause limits the applying rules as based on matching characters of message with pattern corresponding to a rule.  The specification discloses para 0043, that the pattern is syntax matching. Applying rules based on matching data of the message to identify format is no more than data analysis. (3) determining characters of message match- common practice in data analysis for identification (4) identifying message format- common practice in data analysis for identification (5) transforming first message format into second message format- common practice in data transmission and mere data manipulation (6) transmitting transformed message insignificant extra solution activity (7) receiving response to message- common business practice and insignificant extra solution activity (8) transforming transformed first message format to original/first format- mere data manipulation and mathematical concept and (9)transmitting transformed response  – insignificant extra solution activity of transmitting data.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The claim recitation of the additional element “by a server system associated with a payment network” that performs the receiving, applying and facilitating steps are recited at a high level of generality and merely automates the steps recited.  Therefore, the “server system associated with a payment network” merely acts as a generic computer to perform the abstract ides.  The “server system associated with a payment network” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional element (server system associated with a payment network) is no more than mere instructions to apply the exception using a computer.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination Limitations 1, 2, 3, 4 and 5 are directed toward receiving a message and apply rules to identify message format rule, format message to recipient formatting and transmitting the formatted data– mere data manipulation/mathematical concepts and transmission of data.  The combination of limitations 6, 7 and 8 is directed receiving a response of recipient to transform the message into first/original format and transmit formatted message response to sender (original entity) – mere data manipulation/mathematical concepts and transmission of data.  When considered as a combination of limitations 1-4 and 5-7 is directed toward converting information transmitting/received back and forth between devices. The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The claimed subject matter is directed toward converting information transmitting/received back and forth between devices.  Because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receiving payment service request, applying rules to identify message format and facilitating payment service request which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim limitations beyond the abstract idea includes a server system associated with a payment network –is purely functional and generic.  Nearly every computer is capable of performing the basic “receiving”, “applying”, “transforming” and “transmitting” functions required by the method claims . . . As a result, none of the hardware recited by the server system performing the method offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer “receiving”, “applying”, “transforming” and “transmitting” ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0032, the specification discloses “The application servers 102a-n can take example of any server which is the administrative part of the application (not shown) and which stores data sent from the client device”  The specification discloses in para 0038 that the communication network can be any communication network.  See also para 0041, para 0071, para 0081.  
The specification discloses in para 0030, the message format identified and then transformed into a standardized format without any details on the implementation of the “transformation”. (see para 0037, para 0044, para 0062, para 0064, para 0067, para 0080)
The “rule data dictionary”, is no more than a repository storing rules and performs no functions but instead is the source for rules to be retrieved from or matched. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  
The specification with respect to the identifying formats based on patterns discloses 
[0009]... the server system at least to apply the one or more rules fetched by
the rule engine from the rule data dictionary until the message format is identified. At least
one rule of the one or more rules is applied based on matching one or more characters of the
message with a pattern corresponding to the at least one rule. The processor is further
configured to execute the instructions to cause the server system to facilitate processing of
the payment service request upon successful identification of the message format.
[0010]... A parent format is identified based on matching one or more characters of a message with at
least one pattern of the listing of patterns. The rule data dictionary further includes a listing
of child formats. At least one child format is identified based at least on identification of the
parent format and on matching the one or more characters of the message with at least one
pattern of the listing of patterns....
[0043] At 206, the payment server 108 checks if a match is found and a format is
present for the currently applied rule. For example, if a first character of the message received
from the application server 102d starts with a sign'{' and a pattern'{' is present in the rule
data dictionary 114 for rule #2, it is checked if there exists a corresponding message format
present for the rule #2. If the match is not found, the payment server 108 applies a next
applicable rule fetched by the rule engine from the rule data dictionary at 204. The steps 204
and 206 are applied until a match is found and a format is present for the currently applied
rule.
[0047] As shown, a row 320 represents that the rule #1 is applied when the pattern
'<' with a value '<' matches with the one or more characters in line 'l' of the received
message. Thereafter, it is checked whether there exists a format or a parent format for the
applied rule. As shown in the row 320, there exists a format 'XML' for the rule # 1. Likewise,
each row represents patterns to be matched with the one or more characters in the one or more lines (e.g., 1-N) of the message to apply the corresponding rules. When the message
comes in batches, more than one line of the message is required to be checked for matching
the pattern. The value column 306 signifies a condition. For example, if it is 'true' that each
character in lines '1-3' of the received message is separated by a ',' ( coma), the rule #3 is
applied and a corresponding format 'CSV' is identified. Further, an empty cell in the format
column 308 signifies that there exists a parent message format which needs to be identified
first.
 Please note that the specification is silent with respect to a technical process for matching characters with a message format besides high level generic language with an expected result which could be implemented by any generically programmed computer.  Furthermore such matching of data characters/strings to determine formats is well understood and known.  As evidence the examiner provides:
CN 102542767 B by Xu “data collecting and transmitting device 2 sends the control instruction short message, into character string, data collecting and transmitting device 2 after receiving the character string, the received character string analysis forming 16 binary data, data collecting and transmitting device 2 determines data format. If the data format error is discarded and correctly performing the data analysis according to the node item, parameter type, and a reference value”; US Pub No. 2011/0021211 A1 by Ohki (para 0097, para 0081); JP 3606218 B2 “A dictionary storage that stores the coordinates where each character of a character string should be located in the document, the feature value that the character string should have, and identification information for identifying the format of the document that includes the character string in association with each other Means,... the coordinate system of the coordinates where each character in the character string should be located in the document is an image coordinate system based on the captured state of the image data from the document coordinate system based on the document converting to A deviation between the coordinates of the entire character string included in the image data stored in the memory and the coordinates where the character string should be located in the document converted into the image coordinate system is corrected in character string units.String coordinate correctionSteps”; US Pub No. 2005/0063377 a1 by Bryant et al.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 20, this dependent claim has also been reviewed with the same analysis as independent claim 19.  Dependent claim 20 is directed toward applying formatting rules and transforming of claim 19 is further limited to a third format- data manipulation.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 19. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claim 20 is directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3; Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0371327 A1 by Kohari et al. (Kohari), and further in view of US Patent No. 10,887,415 by Manson et al (Manson)
In reference to Claim 1:
Kohari teaches:
(Original) A method for processing a payment service request ((Kohari) in at least para 0057), the method comprising:
receiving, by a server system associated with a payment network, a message comprising the payment service request via a communication channel from an application in a message format of a plurality of message formats, the server system comprising a rule engine and a rule data dictionary ((Kohari) in at least FIG. 1; Abstract; para 0016, para 0019, para 0026, para 0056);
applying, by the server system, one or more rules fetched by the rule engine from the rule data dictionary, each rule [requirement/parameter] of the one or more rules corresponding to a respective pattern [syntax] that is associated with a perspective message format ((Kohari) in at least Abstract; para 0006, para 0017, para 0021, para 0031-0032, para 0041, para 0056);
identifying, by the server system, the message format ...((Kohari) in at least para 0031 wherein the prior art teaches create an order and the library formats data into message to conform to syntax of selected communication fabric; para 0041)and
upon successful identification of the message format, facilitating, by the server system, processing of the payment service request  by obtaining underlying data form the message based on the identified message format ((Kohari) in at least para 0021, para 0031, para 0041) .
Kohari does not explicitly teach:
determining, by the server system, that one or more characters of the message match with a pattern corresponding to at least one rule from among the one or more rules; 
identifying, by the server system, the message format based on the match between the one or more characters of the message with the corresponding pattern; and
Manson teaches:
applying, by the server system, one or more rules fetched by the rule engine from the rule data dictionary, each rule of the one or more rules corresponding to a respective pattern that is associated with a perspective message format  ((Manson) in at least Col 1 lines 33-Col 2 lines 1-45, Col 5 lines 56-Col 6 lines 1-30, Col 15 lines 30-Col 16 lines 1-45)
determining, by the server system, that one or more characters of the message match with a pattern corresponding to at least one rule from among the one or more rules((Manson) in at least col 1 lines 16-33 wherein the prior art teaches identifying first format by comparing first pattern of first data record to reference patterns to determine if pattern match exist is well known and understood; Col 1 lines 18-Col 2 lines 1-45; Col 2 lines 45-Col 3 lines 1-43, Col 13 lines 61-Col 14 lines 1-18, Col 15 lines 50-Col 16 lines 1-10, Col 17 lines 14-59); 
identifying, by the server system, the message format based on the match between the one or more characters of the message with the corresponding pattern ((Manson) in at least Col 1 lines 11-33, Col 3 lines 33-40,  Col 7 lines 32-50, Col 14 lines 10-59, Col 15 lines 50-Col 16 lines 1-10, Col 23 lines 63-Col 24 lines 1-30, Col 17 lines 14-59) ; and
Both Kohari and Manson are directed toward receiving data and identifying the data format.  Manson teaches the motivation of determining the characters of a message that match a pattern where the determining sufficient pattern match exist in order to identify the first message/data format for transmission of data between two devices.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify identification of a format for data transmission process of Kohari to include characteristic pattern matching of Manson since Manson teaches the motivation of determining the characters of a message that match a pattern where the determining sufficient pattern match exist in order to identify the first message/data format for transmission of data between two devices.
In reference to Claim 2:
Kohari teaches:
(Original) The method as claimed in claim 1, further comprising:
transforming the identified message format into a ... message format acceptable by the server system.((Kohari) in at least para 0021, para 0031, para 0036, para 41, para 0045)
Kohari does not explicitly teach:
standardized message format
Manson teaches:
transforming the identified message format into a standardized message format acceptable by the server system.((Manson) in at least Col 1 lines 33-Col 3 lines 1-22)
Both Kohari and Manson are directed toward receiving data and identifying the data format.  Manson teaches the motivation of transforming the identified message format into a standardized message format (i.e. generic storage format) in order to use exchange data between two different devices.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the translation process of message data of Kohari to include the process for transforming the data into agnostic format of Manson since Manson teaches the motivation of transforming the identified message format into a standardized message format (i.e. generic storage format) in order to use exchange data between two different devices.
In reference to Claim 3:
The combination of Kohari and Ruyyuru discloses the limitations of dependent claim 2.  Kohari further discloses the limitations of dependent claim 3
Claim Interpretation: with the respect to the term “parsing” and “data structure”, the examiner is applying the common meaning of the term in a computer environment:
Parsing is a process of converting formatted text into a data structure. A data structure type can be any suitable representation of the information engraved in the source text.  
Data structures are a specific way of organizing data in a specialized format on a computer so that the information can be organized, processed, stored, and retrieved quickly and effectively
(Original) The method as claimed in claim 2 (see rejection of claim 2 above), further comprising:
parsing the message in the standardized message format to retrieve the payment service request ((Kohari) in at least para 0021, para 0031, para 0036, para 0041, para 0045, para 0056); and
processing the payment service request ((Kohari) in at least FIG. 4; para 0039, para 0041).
In reference to Claim 10:
Kohari teaches:
(Currently Amended) A server system in a payment network for processing a payment service request ((Kohari) in at least Abstract; para 0017), the server system comprising:
communication interface configured to receive a message comprising the payment service request via a communication channel from an application in a message format of a plurality of message formats ((Kohari) in at least para 0004, para 0017);
a memory comprising executable instructions ((Kohari) in at least para 0017, para 0025);
a rule data dictionary [library] comprising one or more rules ((Kohari) in at least Abstract; para 0006, para 0017, para 0021);
a rule engine configured to fetch one or more rules from the rule data dictionary until the message format is identified ((Kohari) in at least para 0021 wherein the prior art teaches the library cutting format messages to conform with session parameters and syntax requirements; para 0031-0032, para 0036, para 0041, para 0045); and
a processor communicably coupled to the communication interface, the rule data dictionary and the rule engine, the processor configured to execute the instructions to cause the server system ((Kohari) in at least to at least para 0024-0025, para 0029, para 0057):
apply the one or more rules fetched by the rule engine from the rule data dictionary, each rule [parameter/requirement] of the one or more rules corresponding to a respective pattern [syntax] that is associated with a respective format ((Kohari) in at least Abstract; para 0006, para 0017, para 0021, para 0031-0032, para 0041, para 0056); ...
identify the message format based on the match... ((Kohari) in at least para 0031 wherein the prior art teaches create an order and the library formats data into message to conform to syntax of selected communication fabric; para 0041) and
upon successful identification of the message format, facilitate processing of the payment service request from underlying data in the message based on the identified message format((Kohari) in at least para 0021, para 0031, para 0041).
Kohari does not explicitly teach:
determine that one or more characters of the message match a pattern corresponding to at least one rule from among the one or more rules; and
identify the message format based on the match between the one or more characters of the message with the corresponding pattern: and
Manson teaches:
apply the one or more rules fetched by the rule engine from the rule data dictionary, each rule of the one or more rules corresponding to a respective pattern that is associated with a respective format ((Manson) in at least Col 1 lines 33-Col 2 lines 1-45, Col 5 lines 56-Col 6 lines 1-30, Col 15 lines 30-Col 16 lines 1-45); 
determine that one or more characters of the message match a pattern corresponding to at least one rule from among the one or more rules ((Manson) in at least col 1 lines 16-33 wherein the prior art teaches identifying first format by comparing first pattern of first data record to reference patterns to determine if pattern match exist is well known and understood; Col 1 lines 18-Col 2 lines 1-45; Col 2 lines 45-Col 3 lines 1-43, Col 13 lines 61-Col 14 lines 1-18, Col 15 lines 50-Col 16 lines 1-10, Col 17 lines 14-59); and
identify the message format based on the match between the one or more characters of the message with the corresponding pattern((Manson) in at least Col 1 lines 11-33, Col 3 lines 33-40,  Col 7 lines 32-50, Col 14 lines 10-59, Col 15 lines 50-Col 16 lines 1-10, Col 23 lines 63-Col 24 lines 1-30, Col 17 lines 14-59) ; and
Both Kohari and Manson are directed toward receiving data and identifying the data format.  Manson teaches the motivation of determining the characters of a message that match a pattern where the determining sufficient pattern match exist in order to identify the first message/data format for transmission of data between two devices.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify identification of a format for data transmission process of Kohari to include characteristic pattern matching of Manson since Manson teaches the motivation of determining the characters of a message that match a pattern where the determining sufficient pattern match exist in order to identify the first message/data format for transmission of data between two devices.
In reference to Claim 11:
The combination of Kohari and Ruyyuru discloses the limitations of independent claim 10.  Kohari further discloses the limitations of dependent claim 11.
System claim 11 corresponds to method claim 2.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 12:
The combination of Kohari and Ruyyuru discloses the limitations of dependent claim 11.  Kohari further discloses the limitations of dependent claim 12.
System claim 12 corresponds to method claim 3.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 3


Claim 4-6 with respect to claim 1 above; Claims 13-15 with respect to claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0371327 A1 by Kohari et al. (Kohari), in view of US Patent No. 10,887,415 by Manson et al (Manson) and further in view of US Patent No. 10,354,247 B2 by Rayyuru et al. (Rayyuru).
In reference to Claim 4:
The combination of Kohari and Manson discloses the limitations of dependent claim 3.  Kohari further discloses the limitations of dependent claim 4:
(Original) The method as claimed in claim 3 (see rejection of claim 3 above), further comprising:
Kohari suggest but does not explicitly teach:
transforming the processed payment request to a designated clearing message format. ((Kohari) in at least FIG. 4; para 0039, para 0041).
Although Kohari does not explicitly state that the transformed request to a designated clearing format, the prior art does teach transforming transaction messages into a pre-defined format which allows the system to execute the transaction.  To execute a transaction one MUST clear the transaction.  Accordingly the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.
Ruyyuru teaches:
transforming the processed payment request to a designated clearing message format.((Ruyyuru) in at least Col 2 lines 14-19, Col 4 lines 40-Col 5 lines 1-3, Col 5 lines 45-Col 6 lines 1-10, Col 10 lines 45-Col 11 lines 1-59)
Both Kohari and Royyuru recognize that transaction system in order to execute transaction when receiving transaction messages that it is needed to format the messages in a format that can be executed by the payment processing system to execute a transaction.  Royyuru teaches the motivation of a designated clearing message format so that the payment system will have the routing information specific to a payment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the formatting for transaction processing of Kohari to include designated clearing message formats of Ruyyuru since Royyuru teaches the motivation of a designated clearing message format so that the payment system will have the routing information specific to a payment.
According to KRS, determination of obviousness consistent with the functional approach of Royyuru, common sense further dictates the obvious of the combination by the following common sense rationale of use of a known technique to improve similar dives in the same way.  The prior art Kohari contained a "base" conversion of messages and executing the transaction with the formatted data which the claimed invention can be seen as an "improvement with the specificity of the designation of clearing message formats as Kohari teaches the formats for the payment system format is pre-defined but does not explicitly state the pre-defined format is a designated clearing message.  The prior art Royyuru contained a "comparable" formatting of data for payment execution that is not the same as the base device) that has been improved in the same way as the claimed invention as Royyuru explicitly teaches a designated clearing format data conversion.  Therefore, based on the teaching of Kohari and Royyuru as discussed above, that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art
In reference to Claim 5:
The combination of Kohari, Manson and Ruyyuru discloses the limitations of dependent claim 4.  Kohari further discloses the limitations of dependent claim 5:
(Original) The method as claimed in claim 4 (see rejection of claim 4 above), wherein the designated clearing message format at least comprises
the message format of the message sent by the application ((Kohari) in at least para 0004-0005).
In reference to Claim 6:
The combination of Kohari and Manson discloses the limitations of dependent claim 2.  Kohari further discloses the limitations of dependent claim 6:
(Original) The method as claimed in claim 2 (see rejection of claim 2 above), 
Kohari does not explicitly teach:
wherein the standardized message format is an International Organization for Standardization (ISO) 8583 message format.
Royyuru teaches:
wherein the standardized message format is an International Organization for Standardization (ISO) 8583 message format.((Royyuru) in at least Col 4 lines 25-39, Col 10 lines 45-Col 11 lines 1-3)
Both Kohari and Ruyyuru are directed toward transaction systems where source devices for transaction process use different formats from the transaction system and therefore, transform the original message/communication into a format that is needed/defined by the system.  Ruyyuru teaches the motivation of that because there are a wide variety of different types of transaction messages generated that it is advantageous to utilize a single message standardized ISO protocol which facilitates both the authorization of the transaction and settlement of the transaction.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the options for formatting pre-defined that allow for format compatible with the recipient system of Kohari to include standardized format as taught by Ruyyuru since Ruyyuru teaches the motivation of that because there are a wide variety of different types of transaction messages generated that it is advantageous to utilize a single message standardized ISO protocol which facilitates both the authorization of the transaction and settlement of the transaction..  
According to KRS, determination of obviousness consistent with the functional approach of Royyuru, common sense further dictates the obvious of the combination by the following common sense rationale of simple substitution.  The prior art Kohari contained a format conversion which differed from the claimed format by the details of specific defined formats of the library to conversion with other formats (standardized common format).  The prior art Ruyyuru provides evidences that the substituted components (standardized format) and their functions were known in the art to perform the same function.  Therefore, the analysis determines that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
In reference to Claim 13:
The combination of Kohari and Ruyyuru discloses the limitations of dependent claim 12.  Kohari further discloses the limitations of dependent claim 11.
System claim 13 corresponds to method claim 4.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 4.
In reference to Claim 14:
The combination of Kohari and Ruyyuru discloses the limitations of dependent claim 13.  Kohari further discloses the limitations of dependent claim 14.
System claim 13 corresponds to method claim 5.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 15:
The combination of Kohari and Ruyyuru discloses the limitations of dependent claim 11.  Kohari further discloses the limitations of dependent claim 11.
System claim 15 corresponds to method claim 6.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 6
Claim 7-9 with respect to claim 1 above; Claim 16-18 with respect to claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0371327 A1 by Kohari et al. (Kohari), in view of US Patent No. 10,887,415 by Manson et al (Manson) and further in view of US Pub. No. 2012/0059863 A1 by Thomson et al. (Thomson) 
In reference to Claim 7:
Kohari teaches:
Claim Interpretation: In light of the specification the examiner is defining the term “parent-child” to be a child format of the parent format (para 0010, para 0029)
(Original) The method as claimed in claim 1 (see rejection of claim 1 above), 
Kohari does not explicitly teaches:
wherein the one or more rules in the rule data dictionary comprise a parent-child relationship.
Thomson teaches:
wherein the one or more rules in the rule data dictionary comprise a parent-child relationship.((Thomson) in at least Abstract; FIG. 7-8, FIG. 10-11; para 0019, para 0087, para 0094, para 0096, para 0104, para 0110-0111) 
Both Kohari and Thomson recognize that data formatting of data received.  Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Kohari to include hierarchical formatting rules of Thomson since Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.
In reference to Claim 8:
The combination of Kohari, Manson and Thomson discloses the limitations of dependent claim 7.  Kohari further discloses the limitations of dependent claim 8:
(Original) The method as claimed in claim 7 (see rejection of claim 7 above), further comprising:
Kohari does not explicitly teach:
identifying a parent format of the message, wherein the parent format is identified based on matching the one or more characters of the message with a pattern corresponding to a parent rule.
Thomson teaches:
identifying a parent format of the message, wherein the parent format is identified based on matching the one or more characters of the message with a pattern corresponding to a parent rule. ((Thomson) in at least Abstract; FIG. 7; para 0008, para 0014, para 0019, para 0086, para 0104-0106, para 0114, para 0126, para 0133) 
Both Kohari and Thomson recognize that data formatting of data received.  Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Kohari to include hierarchical formatting rules of Thomson since Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.
In reference to Claim 9:
The combination of Kohari, Manson and Thomson discloses the limitations of dependent claim 8.  Kohari further discloses the limitations of dependent claim 9:
(Original) The method as claimed in claim 8 (see rejection of claim 8 above), further comprising:
Kohari does not explicitly teach:
identifying at least one child format of the identified parent format to identify the message format, wherein the at least one child format is identified based on matching the one or more characters of the message with a pattern corresponding to at least one child rule.
Thomson teaches:
identifying at least one child format of the identified parent format to identify the message format, wherein the at least one child format is identified based on matching the one or more characters of the message with a pattern corresponding to at least one child rule. ((Thomson) in at least Abstract; FIG. 7, FIG. 9; para 0012,  para 0019, para 0100-0104, para 0110-0111, para 0114, para 0119) 
Both Kohari and Thomson recognize that data formatting of data received.  Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Kohari to include hierarchical formatting rules of Thomson since Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.
In reference to Claim 16:
Kohari teaches:
System claim 16 corresponds to method claim 7.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 7.
In reference to Claim 17:
The combination of Kohari and Thomson discloses the limitations of dependent claim 16.  Kohari further discloses the limitations of dependent claim 17:
System claim 17 corresponds to method claim 8.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 8.
In reference to Claim 18:
The combination of Kohari and Thomson discloses the limitations of dependent claim 17.  Kohari further discloses the limitations of dependent claim 18:
System claim 18 corresponds to method claim 9.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 9.
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,887,415 by Manson et al (Manson) and further in view of US Pub No. 2013/0173719 A1 by Ahmed et al. (Ahmed) 
In reference to Claim 19:
Ahmed teaches:
(Currently Amended) A method for processing messages in a payment network ((Manson) in at least Abstract), the method comprising:
receiving, by a server system associated with the payment network, from a sender, a first message in a first message format of a plurality of message formats ((Manson) in at least abstract; Col 1 lines 33-48, Col 2 lines 46-59, Col 3 lines 23-35, lines 60-Col 4 lines 1-5, Col 6 lines 5-8);
applying, by the server system, one or more rules from a rule data dictionary each rule of the one or more rules corresponding to a respective pattern that is associated with a respective message format ((Manson) in at least Col 1 lines 33-Col 2 lines 1-45, Col 5 lines 56-Col 6 lines 1-44, Col 15 lines 3-Col 16 lines 1-45); 
determining, by the server that one or more characteristics of the message match a pattern corresponding to at least one rule from among the one or more rules ((Manson) in at least col 1 lines 16-33 wherein the prior art teaches identifying first format by comparing first pattern of first data record to reference patterns to determine if pattern match exist is well known and understood; Col 1 lines 18-Col 2 lines 1-45; Col 2 lines 45-Col 3 lines 1-43, Col 13 lines 61-Col 14 lines 1-18, Col 15 lines 50-Col 16 lines 1-10, Col 17 lines 14-59);
identifying, by the server system, the message format based on the match between the one or more characters of the message with the corresponding pattern ((Manson) in at least Col 1 lines 11-33, Col 3 lines 33-40,  Col 7 lines 32-50, Col 14 lines 10-59, Col 15 lines 50-Col 16 lines 1-10, Col 23 lines 63-Col 24 lines 1-30, Col 17 lines 14-59);
transforming, by the server system, the first message into a second message format ((Manson) in at least Col 3 lines 38-43, lines 47-50, Col 6 lines 5-22, lines 33-67, Col 9 lines 25-31);
transmitting, by the server system, the transformed first message to a recipient that uses the second message format) ((Manson) in at least Col 3 lines 44-56, lines 51-53), 
Manson does not explicitly teach:
receiving, by the server system from the recipient, a response to the transformed first message;
transforming, by the server system, the response to the first message format; and
transmitting, by the server system, the transformed response to the sender.
Ahmed teaches:
transforming, by the server system, the first message into a second message format ((Ahmed) in at least FIG. 7 # 708; FIG. 9 # 906; para 0084, para 0086);
transmitting, by the server system, the transformed first message to a recipient that uses the second message format ((Ahmed) in at least FIG. 7 # 710, FIG. 9 # 908; para 0084-0086);
receiving, by the server system from the recipient, a response to the transformed first message ((Ahmed) in at least FIG. 10 # 1002; para 0087);
transforming, by the server system, the response to the first message format ((Ahmed) in at least FIG. 10 # 1004; para 0087); and
transmitting, by the server system, the transformed response to the sender ((Ahmed) in at least FIG. 10 # 1012; para 0087).
Both Manson and Ahmed teach receiving messages with a plurality of different formats where the message format is identified, translated and transmitted.  Achmed teaches the motivation that in a payment environment where messages for transaction have responses translating the response back to the original message format so that the original recipient device can receive the message in the appropriate format.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Manson to perform a duplication of the message transaction as taught by Achmed since Achmed teaches the motivation that in a payment environment where messages for transaction have responses translating the response back to the original message format so that the original recipient device can receive the message in the appropriate format.

In reference to Claim 20:
The combination of Manson and Ahmed discloses the limitations of dependent claim 19.  Manson further discloses the limitations of dependent claim 20:
(Original) The method of claim 19 (see rejection of claim 19 above), wherein the ....[message] is received in a third message format ((Manson) in at least abstract; Col 1 lines 33-48, Col 2 lines 46-59, Col 3 lines 23-35, lines 60-Col 4 lines 1-5, Col 6 lines 5-8) comprising
applying the one or more rules until the third format is identified ((Manson) in at least Col 1 lines 33-Col 2 lines 1-45, Col 5 lines 56-Col 6 lines 1-44, Col 15 lines 3-Col 16 lines 1-45);
Manson does not explicitly teach:
wherein the response is received ...
wherein transforming the response to the first message comprises transforming the response from the third message format to the first message format
Achmed teaches:
wherein the response is received in a third message format ((Ahmed) in at least abstract where the prior art teaches plurality of messages and the messages are to be formatted; para 0007 wherein the prior art teaches request message received in canonical data format; para 0009 wherein the prior art teaches message request form healthcare system, para 0010 message request from an integration platform; para 0029 wherein the prior art teaches the healthcare system includes a plurality of medical systems; para 0035 wherein the prior art teaches that messages may communicate in a plurality of protocols/formats), the message further comprising:...
applying the one or more rules until the third message format is identified ((Ahmed) in at least para 0011, para 0014, para 0032, para 0040, para 0043-0044);
wherein transforming the response to the first message format comprises transforming the response from the third message format to the first message format ((Ahmed) in at least para 0032, para 0040, para 0043-0044, para 0062, para 0064); and
Both Manson and Ahmed teach receiving messages with a plurality of different formats where the message format is identified, translated and transmitted.  Achmed teaches the motivation that in a payment environment where messages for transaction have responses translating the response back to the original message format so that the original recipient device can receive the message in the appropriate format.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Manson to perform a duplication of the message transaction as taught by Achmed since Achmed teaches the motivation that in a payment environment where messages for transaction have responses translating the response back to the original message format so that the original recipient device can receive the message in the appropriate format.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ru 2429533 C2 by Singkh; CN 1235305 A by Tycast;  CA 2537882 C by Savchuk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697